STRAS, Justice
(dissenting).
The court’s opinion today manufactures a new exception to the Legislature’s policy decision to have disputes over indemnity in automobile accidents involving a commercial vehicle decided in binding arbitration. Specifically, the court concludes that the no-fault arbitrator exceeded her authority because questions of immunity “should be determined by a district court prior to any arbitration on the merits of the claim.” (Citation omitted) (internal quotation marks omitted). Conspicuously missing from the court’s analysis, however, is a discussion of the text of the Minnesota No-Fault Automobile Insurance Act (“the No-Fault Act”), Minn.Stat. §§ 65B.41-.71 (2012) — the statute that governs the dispute in this case. The court’s omission is not an accident; the court’s rule of law does not find support in the text of the statute. For that reason, I respectfully dissent.
Under the No-Fault Act, an insurer that pays economic loss benefits is entitled to indemnity from the insurer of a commercial vehicle “if negligence in the operation, maintenance or use of the commercial vehicle was the direct and proximate cause of the injury for which the basic economic loss benefits were paid.” Minn.Stat. § 65B.53, subd. 1. The insurer’s statutory right to indemnity is enforceable “only through mandatory good faith and binding arbitration.” Id., subd. 4. The lone exception to the final authority of a no-fault arbitrator to decide questions of law and fact is that courts, not arbitrators, decide legal issues regarding the proper interpretation of the No-Fault Act. Cf. Weaver v. State Farm Ins. Cos., 609 N.W.2d 878, 882 (Minn.2000) (explaining that “[t]he limitation on the final authority of arbitrators is based on the perceived need for consistency in interpretation of the No-Fault Act”). That exception is plainly inapplicable in this case because questions of snow-and-ice immunity have nothing to do with the interpretation of the No-Fault Act. See Minn.Stat. § 466.03, subd. 4(a) (2012) (providing municipalities with immunity for “[a]ny claim based on snow or ice conditions on any highway” in a separate chapter of the Minnesota Statutes than the No-Fault Act).
The court relies on irrelevant considerations of collateral appealability and judicial economy to carve out a novel exception to mandatory arbitration for immunity determinations. The No-Fault Act, however, does not say anything about immunity, much less create an explicit exception to arbitration for snow-and-ice immunity determinations. That should be the end of the discussion in light of the clear statutory requirement in the No-Fault Act for mandatory arbitration of these types of indemnity claims.
Perhaps the court’s rule in this case is a product of the obvious error of law made by the arbitrator. Clear error by the arbitrator, however, is no reason for us to adopt an erroneous rule of law. Like the court, I have no doubt that the arbitrator erred when she concluded that the denial of the City of Alexandria’s motion for summary judgment on snow-and-ice immunity was tantamount to a ruling that the City was not entitled to snow-and-ice immunity. *14Yet legal errors are a risk of arbitration, which provides a “speedy, informal, and relatively inexpensive” mechanism to resolve disputes. Layne-Minn. Co. v. Regents of the Univ. of Minn., 266 Minn. 284, 287, 123 N.W.2d 371, 374 (1963). The Legislature was surely aware that legal errors might be more common in arbitration. Nevertheless, the Legislature weighed the costs and benefits of alternative dispute resolution and elected to create a regime of mandatory arbitration to govern these types of indemnity claims. See Minn.Stat. § 65B.42(4) (stating that one of the purposes of the No-Pault Act is “to create a system of mandatory inter-company arbitration to assure a prompt and proper allocation of the costs of insurance benefits between motor vehicle insurers”); cf. Stolt-Nielsen S.A. v. Animal-Feeds Int’l Corp., 559 U.S. 662, 685, 130 S.Ct. 1758, 1775, 176 L.Ed.2d 605 (2010) (explaining that arbitration sacrifices the “procedural rigor and appellate review of the courts” for the benefits of “lower costs, greater efficiency and speed”). I would respect the Legislature’s decision and hold that no-fault arbitrators have the authority to make final and binding determinations on questions of immunity.